Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 1 of 21 PageID #: 1569

  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 1 of 21 PagelD #: 1095




                               IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF DELAWARE


    1Ox GENOMICS, INC.,

                                      Plaintiff,

             V.                                           C.A. No. 19-862-CFC-SRF

   CELSEE, INC.,

                                      Defendant.


                                             SCHEDULING ORDER

                  This I4~ay of   Nov. ,2019, the Court having conducted an initial Rule 16 scheduling
        and planning conference pursuant to Federal Rule of Civil Procedure 16(b) and Local Rule 16.1

        on November 5, 2019, and the parties having determined after discussion that the matter cannot

        be resolved at this juncture by settlement, voluntary mediation, or binding arbitration;

                  IT IS ORDERED that:

              1.        Joinder of Other Parties and Amendment of Pleadings. All motions to join

    other parties, and to amend or supplement the pleadings shall be filed on or before f:Ploi&tifP?°
                                     T    sv.¥                (
    Position . .Jtt&u.ary 24, 2~efendant's l!asitiee-(March 6, 2020).

              2.        Discovery. 1 All fact discovery in this case shall be initiated so that it will be

    completed on or before September 18, 2020.              Unless otherwise ordered by the Court, the

    limitations on discovery set forth in Local Rule 26.1 shall be strictly observed.

                        a.     Rule 26(a)(l) Initial Disclosures. Unless otherwise agreed to by the parties,


    1
      Should the parties agree to modify the number of depositions under FED. R. CIV. P. 30, the
    number of allowed interrogatories under Rule 33 or limit the number of requests for production
    and/or requests for admission under Rules 34 and 36 respectively, they shall include the
    appropriate proposed provisions in this Order.

    RLF! 22437553v. l
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 2 of 21 PageID #: 1570

  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 2 of 21 PagelD #: 1096




    the parties shall make their initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(l)

    within five (5) days of the date of this Order.

                       b.     E-Discovery Default Standard. The parties will meet and confer and submit

    a proposed ESI Order by December 5, 2019.

                       c.     Document Production. Document production shall be completed on or

    before May 22, 2020.

                       d.     Interrogatories. A maximum of 25 interrogatories shall be served by each

    party to any other party.

                       Contention Interrogatories. In the absence of agreement among the parties,

     contention interrogatories, if filed, shall first be addressed by the party with the burden of proof

     no later than the date established for the completion of document production, with the responsive

     answers due within thirty (30) days thereof. The adequacy of all such interrogatory answers shall

     be judged by the level of detail each party provides; i.e., the more detail a party provides, the

     more detail a party shall receive.

                       e.     Disclosure of Asserted Claims and Infringement Contentions.           Unless

    otherwise agreed to by the parties, not later than 30 days after the date of this Order, a party

    claiming patent infringement shall serve on all parties a "Disclosure of Asserted Claims and

    Infringement Contentions." Separately for each opposing party, the "Disclosure of Asserted

    Claims and Infringement Contentions" shall contain the following information:

                              1.     Each claim of each asserted patent that is allegedly infringed by each

    opposing party, including for each claim the applicable statutory subsections of 35 U.S.C. §271

    asserted;

                              11.    Separately for each asserted claim, each accused apparatus, product,


                                                       2
    RLFI 22437553v.l
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 3 of 21 PageID #: 1571

  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 3 of 21 PagelD #: 1097




    device, process, method, act, or other instrumentality ("Accused Instrumentality") of each

    opposing party of which the party is aware. This identification shall be as specific as possible.

    Each product, device, and apparatus shall be identified by name or model number, if known. Each

    method or process shall be identified by name, if known, or by any product, device, or apparatus

    which, when used, allegedly results in the practice of the claimed method or process;

                            iii.    A chart identifying specifically where and how each limitation of

    each asserted claim is found within each Accused Instrumentality, including for each limitation

    that such party contends is governed by 35 U.S.C. § 112(f), the identity of the structure(s), act(s),

    or material( s) in the Accused Instrumentality that performs the claimed function;

                            IV.     For each claim alleged to have been indirectly infringed, an

    identification of any direct infringement and a description of the acts of the alleged indirect

    infringer that contribute to or are inducing that direct infringement. Insofar as alleged direct

    infringement is based on joint acts of multiple parties, the role of each such party in the direct

    infringement must be described;

                            v.      Whether each limitation of each asserted claim is alleged to be

    present literally or under the doctrine of equivalents in the Accused Instrumentality;

                            VI.     For any patent that claims priority to an earlier application, the

    priority date to which each asserted claim is alleged to be entitled;

                            VII.    If a party claiming patent infringement wishes to preserve the right

    to rely, for any purpose, on the assertion that its own or its licensee's apparatus, product, device,

    process, method, act, or other instrumentality practices the claimed invention, the party shall

    identify, separately for each asserted claim, each such apparatus, product, device, process, method,

    act, or other instrumentality that incorporates or reflects that particular claim;


                                                       3
    RLFI 22437553v.l
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 4 of 21 PageID #: 1572

  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 4 of 21 PagelD #: 1098



                            viii.    The timing of the point of first infringement, the start of claimed

    damages, and the end of claimed damages; and

                            1x.      If a party claiming patent infringement alleges willful infringement,

    the basis for such allegation.

                       f.   Document Production Accompanying Disclosure of Asserted Claims and

    Infringement Contentions.         With the "Disclosure of Asserted Claims and Infringement

    Contentions," the party claiming patent infringement shall produce to each opposing party or make

    available for inspection and copying:

                            i.       Documents      (e.g.,   contracts,       purchase   orders,   mvmces,

    advertisements, marketing materials, offer letters, beta site testing agreements, and third party or

    joint development agreements) sufficient to evidence each discussion with, disclosure to, or other

    manner of providing to a third party, or sale of or offer to sell, or any public use of, the claimed

    invention prior to the date of application for the asserted patent(s );

                            11.      All documents evidencing the conception, reduction to practice,

    design, and development of each claimed invention, which were created on or before the date of

    application for the asserted patent(s) or the priority date identified pursuant to paragraph 2(e)(vi)

    of this Order, whichever is earlier;

                            iii.     A copy of the file history for each asserted patent;

                            1v.      All documents evidencing ownership of the patent rights by the

    party asserting patent infringement;

                            v.       If a party identifies instrumentalities pursuant to paragraph 2( e)(vii)

    of this Order, documents sufficient to show the operation of any aspects or elements of such

    instrumentalities the patent claimant relies upon as embodying any asserted claims;


                                                        4
    RLFI 22437553v.l
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 5 of 21 PageID #: 1573

  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 5 of 21 PagelD #: 1099




                            v1.     All agreements, including licenses, transferring an interest in any

    asserted patent;

                            vii.    All agreements that the party asserting infringement contends are

    comparable to a license that would result from a hypothetical reasonable royalty negotiation;

                            viii.   All agreements that otherwise may be used to support the party

    asserting infringement's damages case;

                            1x.     If a party identifies instrumentalities pursuant to paragraph 2(e )(vii)

    of this Order, documents sufficient to show marking of such embodying accused instrumentalities;

    and if the party wants to preserve the right to recover lost profits based on such products, the sales,

    revenues, costs, and profits of such embodying accused instrumentalities; and

                            x.      All documents comprising or reflecting a F/RAND commitment or

    agreement with respect to the asserted patent(s).

    The producing party shall separately identify by production number the documents that

    correspond to each category set forth in this paragraph. A party's production of a document as

    required by this paragraph shall not constitute an admission that such document evidences or is

    prior art under 35 U.S.C. § 102.

                       g.   Invalidity Contentions. Unless otherwise agreed to by the parties, not later

    than 45 days after service upon it of the "Disclosure of Asserted Claims and Infringement

    Contentions," each party opposing a claim of patent infringement shall serve on all parties its

    "Invalidity Contentions" which shall contain the following information:

                            1.      The identity of each item of prior art that the party alleges anticipates

    each asserted claim or renders the claim obvious. Each prior art patent shall be identified by its

    number, country of origin, and date of issue. Each prior art publication shall be identified by its


                                                        5
    RLFI 22437553v.l
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 6 of 21 PageID #: 1574

  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 6 of 21 PagelD #: 1100




    title, date of publication, and, where feasible, author and publisher. Each alleged sale or public

    use shall be identified by specifying the item offered for sale or publicly used or known, the date

    the offer or use took place or the information became known, and the identity of the person or

    entity which made the use or which made and received the offer, or the person or entity which

    made the information known or to whom it was made known. For pre-AIA claims, prior art under

    35 U.S.C. § 102(f) shall be identified by providing the name of the person(s) from whom and the

    circumstances under which the invention or any part of it was derived. For pre-AIA claims, prior

    art under 35 U.S.C. § 102(g) shall be identified by providing the identities of the person(s) or

    entities involved in and the circumstances surrounding the making of the invention before the

    patent applicant( s);

                            11.    Whether each item of prior art anticipates each asserted claim or

    renders it obvious. If obviousness is alleged, an explanation of why the prior art renders the

    asserted claim obvious, including an identification of any combinations of prior art showing

    obviousness;

                            111.   A chart identifying specifically where and how in each alleged item

    of prior art each limitation of each asserted claim is found, including for each limitation that such

    party contends is governed by 35 U.S.C. § l 12(f), the identity of the structure(s), act(s), or

    material(s) in each item of prior art that performs the claimed function; and

                            1v.    Any grounds of invalidity based on 35 U.S.C. § 101, indefiniteness

    under 35 U .S.C. § l 12(b), or lack of enablement or insufficient written description under 35 U.S.C.

    § 112(a) of any of the asserted claims.

                       h.   Document Production Accompanying Invalidity Contentions.           With the

    "Invalidity Contentions," the party opposing a claim of patent infringement shall produce or make


                                                      6

    RLFI 22437553v.l
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 7 of 21 PageID #: 1575

  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 7 of 21 PagelD #: 1101




    available for inspection and copying:

                            1.     Source code, specifications, schematics, flow charts, artwork,

    formulas, or other documentation sufficient to show the operation of any aspects or elements of an

    Accused Instrumentality identified by the patent claimant in its chart produced pursuant to

    paragraph 2(e)(iii) of this Order;

                            ii.    A copy or sample of the prior art identified pursuant to paragraph

    (2)(g)(i) that does not appear in the file history of the patent(s) at issue. To the extent any such

    item is not in English, an English translation of the portion(s) relied upon shall be produced;

                            iii.   All agreements that the party opposing infringement contends are

    comparable to a license that would result from a hypothetical reasonable royalty negotiation;

                            1v.    Documents sufficient to show the sales, revenue, cost, and profits

    for Accused Instrumentalities identified pursuant to paragraph 2( e)(ii) of this Order for any period

    of alleged infringement; and

                            v.     All agreements that may be used to support the damages case of the

    party that is denying infringement.

    The producing party shall separately identify by production number the documents that

    correspond to each category set forth in this paragraph.

                       1.   Amendment to Contentions. Amendment of the Infringement Contentions

    or the Invalidity Contentions may be made only by order of the Court upon a timely showing of

    good cause. Non-exhaustive examples of circumstances that may, absent undue prejudice to the

    non-moving party, support a finding of good cause include (a) recent discovery of material prior

    art despite earlier diligent search and (b) recent discovery of nonpublic information about the

    Accused Instrumentality which was not discovered, despite diligent efforts, before the service of


                                                     7
    RLFI 22437553v.l
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 8 of 21 PageID #: 1576
  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 8 of 21 PagelD #: 1102




     the Infringement Contentions. The duty to supplement discovery responses does not excuse the

    need to obtain leave of the Court to amend contentions.

                       J.   Requests for Admission. A maximum of 50 requests for admission shall be

     served by each party to any other party, not including requests for admission of authenticity of

    documents.

                       k.   Depositions.

                            1.     Timing. In the absence of agreement among the parties or by order

    of the court, no deposition (other than those noticed under Fed. R. Civ. P. 30(b)(6)) shall be

    scheduled prior to the completion of document production.

                            11.    Limitation on Hours for Deposition Discovery. Each side is limited

    to a maximum of 75 hours for taking fact depositions, inclusive of depositions of third parties.

                            111.   Location of Depositions.       Any party or representative (officer,

    director, or managing agent) of a party filing a civil action in this district court must ordinarily be

    required, upon request, to submit to a deposition at a place designated within this district.

    Exceptions to this general rule may be made by order of the Court. A defendant who becomes a

    counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having filed an

    action in this Court for the purpose of this provision.

                       1.   Disclosure of Expert Testimony.

                            1.     For the party who has the initial burden of proof on the subject

    matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before

    October 2, 2020.

                            11.    The supplemental disclosure to contradict or rebut evidence on the

    same matter identified by another party is due on or before November 6, 2020.


                                                      8
    RLFI 22437553v.1
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 9 of 21 PageID #: 1577

  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 9 of 21 PagelD #: 1103




                            iii.   Reply expert reports from the party with the initial burden of proof

    are due on or before December 9, 2020.

                            iv.    Depositions of experts should be completed on or before January

    22, 2021.

                            v.     No other expert reports will be permitted without either the consent

    of all parties or leave of the Court. Along with the submissions of the expert reports, the parties

    shall advise of the dates and times of their experts' availability for deposition.

                       m.   Objections to Expert Testimony. To the extent any objection to expert

    testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm., Inc.,

    509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made by motion

    no later than the deadline for dispositive motions set forth herein, unless otherwise ordered by the

    Court.

                       n.   Discovery Matters and Disputes Relating to Protective Orders.

                            1.     Should counsel find they are unable to resolve a discovery matter or

    those other matters covered by this paragraph, 2 the parties involved shall contact chambers at (302)

    573-4551 to schedule a telephone conference.

                            11.    After the parties have contacted chambers and have scheduled a

    teleconference, the moving party or parties should file a "[Joint] Motion for Teleconference To

    Resolve [Protective Order or Discovery] Dispute." The suggested text for this motion can be found

    in Magistrate Judge Fallon's section of the Court's website in the "Forms" tab, under the heading

    "Discovery Matters-Motion to Resolve Discovery Disputes."




    2
      Counsel are expected to verbally discuss the issues/concerns before seeking the Court's
    intervention.
                                                      9
    RLFI 22437553v.l
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 10 of 21 PageID #: 1578

  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 10 of 21 PagelD #: 1104




                              111.    Unless otherwise ordered by the Court, not less than seventy-two

     (72) hours prior to the conference, excluding weekends and holidays, the party seeking relief shall

     file with the Court a letter, not to exceed four (4) pages, in no less than 12-point font, outlining the

     issues in dispute and its position on those issues. This submission shall include a proposed order,

     attached as an exhibit, setting out the nature of the reliefrequested.

                              1v.     Unless otherwise ordered by the Court, not less than forty-eight (48)

     hours pnor to the conference, excluding weekends and holidays, any party opposing the

     application for relief may file a letter, not to exceed four (4) pages, in no less than 12-point font,

     outlining that party's reason for its opposition.

                              v.      Two (2) courtesy copies of the letters are to be hand delivered to the

     Clerk's Office within one hour of e-filing.

                              v1.     Should the Court find further briefing necessary upon conclusion of

     the telephone conference, the Court will order it.

                              v11.    Disputes or issues regarding protective orders, or motions for

     extension of time for briefing case dispositive motions which are related to discovery matters are

     to be addressed in accordance with this paragraph.

                              v111.   No motions to compel or motions for protective order shall be filed

     absent approval of the Court. Absent express approval of the Court following a discovery

     conference, no motions pursuant to Fed. R. Civ. P. 37 shall be filed.

              3.        Application to Court for Protective Order. Should counsel find it will be

     necessary to apply to the Court for a protective order specifying terms and conditions for the

     disclosure of confidential information, counsel should confer and attempt to reach an agreement

     on a proposed form of order and submit it to the Court by December 5, 2019. Should counsel be


                                                         10
     RLFJ 22437553v.1
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 11 of 21 PageID #: 1579

  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 11 of 21 PagelD #: 1105




     unable to reach an agreement on a proposed form of protective order, counsel must follow the

     provisions of Paragraph 2(o) above.

                Any proposed protective order should include the following paragraph:

                        Other Proceedings. By entering this order and limiting the
                        disclosure of information in this litigation, the Court does not intend
                        to preclude another court from finding that information may be
                        relevant and subject to disclosure in another case. Any person or
                        party subject to this order who in other proceedings becomes subject
                        to a motion to disclose another party's information designated
                        "confidential" [the parties should list any other level of designation,
                        such as "highly confidential," which may be provided for in the
                        protective order] pursuant to this order shall promptly notify that
                        party of the motion so that party may have an opportunity to appear
                        and be heard in the other proceeding.

              4.        Pinpoint Citations. Pinpoint citations are required in all briefing, letters, and

     concise statements of facts. The Court will ignore any assertions of controverted facts and

     controverted legal principles not supported by a pinpoint citation to, as applicable: the record, an

     attachment or exhibit, and/or case law or appropriate legal authority. See United States v. Dunkel,

     927 F.2d 955, 956 ("Judges are not like pigs, hunting for truffles buried in briefs.").

              5.        Papers Filed Under Seal. When filing papers under seal, counsel should deliver

     to the Clerk an original and two copies of the papers. In accordance with section G of the

     Administrative Procedures Governing Filing and Service by Electronic Means, a redacted version

     of any sealed document shall be filed electronically within seven (7) days of the filing of the sealed

     document.

              6.        Hard Copies. The parties shall provide to the Court two hard copies of all letters

     filed pursuant to paragraph 2( o) of this Order, all briefs, and any other document filed in support

     of any such letters and briefs (i.e., the concise statement of facts filed pursuant to paragraph 13(d)

     of this Order, appendices, exhibits, declarations, affidavits, etc.). This provision also applies to

     papers filed under seal. Exhibits and attachments shall be separated by tabs. Each exhibit and
                                                   11
     RLFI 22437553v.l
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 12 of 21 PageID #: 1580

  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 12 of 21 PagelD #: 1106




     attachment shall have page numbers of some sort such that a particular page of an exhibit or

     attachment can be identified by a page number. The parties shall take all practical measures to

     avoid filing multiple copies of the same exhibit or attachment. The parties should highlight the

     text of exhibits and attachments they wish the Court to read. The parties are encouraged to include

     in an exhibit or attachment only the pages of the document in question that (1) identify the

     document (e.g., the first page of a deposition transcript or the cover page of a request for discovery)

     and (2) are relevant to the issue(s) before the Court.

              7.        ADR Process.    This matter will be discussed during the Rule 16 scheduling

     conference.

              8.        Interim Status Report.   On April 10, 2020, counsel shall submit a joint interim

     report to the Court on the nature of the matters in issue and the progress of discovery to date.

              9.        Status Conference. On May 6, 2020, the Court will hold a Rule 16(a), (b) and

     (c) conference by telephone with counsel beginning at 10:00 a.m. Plaintiffs counsel shall

     initiate the telephone call. At the time of this conference, counsel shall also be prepared to

     discuss the progress, if any, of settlement discussions and shall be prepared to discuss the

     possibility of setting up a settlement conference with the Court, counsel and their clients.       If all

     parties agree that there is nothing to report, nor anything to add to the interim status report or to

     this order, they shall notify the Court in writing before the conference is scheduled to occur, and

     the conference will be taken off of the Court's calendar.

              10.       Claim Construction Issue Identification. On or before February 21, 2020, the

     parties shall exchange a list of those claim term(s)/phrase(s) that they believe need construction

     and their proposed claim construction of those term(s)/phrase(s). This document will not be filed

     with the Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a


                                                       12
     RLFI 22437553v.1
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 13 of 21 PageID #: 1581
   Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 13 of 21 PagelD #: 1107




     Joint Claim Construction Chart to be filed no later than February 28, 2020. The Joint Claim

     Construction Chart, in Word format, shall be e-mailed simultaneously with filing to

     cfc_civil@ded.uscourts.gov. The text for the Joint Claim Construction Chart shall be 14-point and

     in Times New Roman or a similar typeface. The parties' Joint Claim Construction Chart should

     identify for the Court the term(s)/phrase(s) of the claim(s) in issue, and should include each party's

     proposed construction of the disputed claim language with citation(s) only to the intrinsic evidence

     in support of their respective proposed constructions. A separate text-searchable PDF of each of

     the patent(s) in issue shall be submitted with this Joint Claim Construction Chart. In this joint

     submission, the parties shall not provide argument. Each party shall file concurrently with the

     Joint Claim Construction Chart a "Motion for Claim Construction" that requests the Court to adopt

     the claim construction position(s) of that party set forth in the Joint Claim Construction Chart. The

     motion shall not contain any argument and shall simply state that the party "requests that the Court

     adopt the claim construction position[s] of [the party] set forth in the Joint Claim Construction

     Chart (D.I. [ ])."

              11.       Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

     brief, not to exceed 5,500 words, on March 20, 2020. The Defendant shall serve, but not file, its

     answering brief, not to exceed 8,250 words, on April 15, 2020. The Plaintiff shall serve, but not

     file, its reply brief, not to exceed 5,500 words, on May 1, 2020. The Defendant shall serve, but

     not file, its sur-reply brief, not to exceed 2,750 words, on May 15, 2020. The text for each brief

     shall be 14-point and in Times New Roman or a similar typeface. Each brief must include a

     certification by counsel that the brief complies with the type and number limitations set forth

     above. The person who prepares the certification may rely on the word count of the word-

     processing system used to prepare the brief


                                                        13
     RLFI 22437553v.l
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 14 of 21 PageID #: 1582
  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 14 of 21 PagelD #: 1108




              No later than May 21, 2020, the parties shall file a Joint Claim Construction Brief. The

     parties shall copy and paste their unfiled briefs into one brief, with their positions on each claim

     term in sequential order, in substantially the form below.

                                   JOINT CLAIM CONSTRUCTION BRIEF


     I.       Agreed-Upon Constructions

     II.      Disputed Constructions

              A.        [TERM I]

                        I.   Plaintiffs Opening Position

                        2.   Defendant's Answering Position

                        3.   Plaintiffs Reply Position

                        4.   Defendant's Sur-Reply Position


              B.        [TERM2]

                        1.   Plaintiffs Opening Position

                        2.   Defendant's Answering Position

                        3.   Plaintiffs Reply Position

                        4.   Defendant's Sur-Reply Position

     Etc. The parties need not include any general summaries of the law relating to claim construction.

     If there are any materials that would be submitted in an appendix, the parties shall submit them in

     a Joint Appendix. Citations to intrinsic evidence shall be set forth in the Joint Claim Construction

     Brief. Citations to expert declarations and other extrinsic evidence may be made in the Joint Claim

     Construction Brief as the parties deem necessary, but the Court will review such extrinsic evidence

     only if the Court is unable to construe the disputed claim terms based on the intrinsic evidence.

     See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584 (Fed. Cir. 1996). Declarations shall

                                                     14
     RLFI 22437553v.1
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 15 of 21 PageID #: 1583

  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 15 of 21 PagelD #: 1109



     not contain legal argument or be used to circumvent the briefing word limitations imposed by this

     paragraph. The Joint Claim Construction Brief and Joint Appendix shall comply with paragraphs

     4 and 6 of this Order.

              12.       Hearing on Claim Construction. Beginning at     9 ~ O~j_m. on June 30, 2020, the
     Court will hear evidence and argument on claim construction. Absent prior approval of the Court

     (which, if it is sought, must be done by joint letter submission no later than the date on which

     answering claim construction briefs are due to be served), the parties shall not present testimony

     at the argument, and the argument shall not exceed a total of three hours.

              13.       Case Dispositive Motions.

                        (a)   No early motions without leave. All case dispositive motions, an opening

     brief, and affidavits, ifany, in support of the motion shall be served and filed on or before February

     5, 2021. No case-dispositive motion under Rule 56 may be filed more than ten (10) days before

     the above date without leave of the Court.

                        (b)   Motions to be Filed Separately. A party shall not combine multiple motions

     seeking separate and distinct relief into a single motion.

                        (c)   Word limits combined with Daubert motion word limits. Each party is

     permitted to file as many case dispositive motions as desired; provided, however, that each SIDE

     will be limited to a combined total of 10,000 words for all opening briefs, a combined total of

     10,000 words for all answering briefs, and a combined total of 5,000 words for all reply briefs

     regardless of the number of case dispositive motions that are filed. In the event that a party files,

     in addition to a case dispositive motion, a Daubert motion to exclude or preclude all or any portion

     of an expert's testimony, the total amount of words permitted for all case dispositive and Daubert

     motions shall be increased for each SIDE to 12,500 words for all opening briefs, 12,500 words for


                                                      15
     RLFI 22437553v.l
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 16 of 21 PageID #: 1584

  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 16 of 21 PagelD #: 1110




     all answering briefs, and 6,250 words for all reply briefs. The text for each brief shall be 14- point

     and in Times New Roman or a similar typeface. Each brief must include a certification by counsel

     that the brief complies with the type and number limitations set forth above. The person who

     prepares the certification may rely on the word count of the word-processing system used to

     prepare the brief.

                         (d)   Concise Statement of Facts Requirement. Any motion for summary

     judgment shall be accompanied by a separate concise statement detailing each material fact as to

     which the moving party contends that there are no genuine issues to be tried that are essential for

     the Court's determination of the summary judgment motion (not the entire case). 3 Any party who

     opposes the motion shall file and serve with its opposing papers a separate document containing a

     single concise statement that admits or disputes the facts set forth in the moving party's concise

     statement, as well as sets forth all material facts as to which it is contended there exists a genuine

     issue necessary to be litigated.

                         (e)   Focus of the Concise Statement. When preparing the separate concise

     statement, a party shall reference only the material facts that are absolutely necessary for the Court

     to determine the limited issues presented in the motion for summary judgment (and no others), and

     each reference shall contain a citation to a particular affidavit, deposition, or other document that

     supports the party's interpretation of the material fact. Documents referenced in the concise

     statement may, but need not, be filed in their entirety if a party concludes that the full context

     would be helpful to the Court (e.g., a deposition miniscript with an index stating what pages may




     3
       A party does not satisfy the requirements of this paragraph by stating that an accused
     instrumentality infringes an asserted claim or asserted claim limitation. The party must detail each
     material fact in its concise statement of facts. The concise statements of facts play an important
     gatekeeping role in the Court's consideration of summary judgment motions
                                                      16
     RLFI 22437553v. l
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 17 of 21 PageID #: 1585

  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 17 of 21 PagelD #: 1111




     contain key words may often be useful). The concise statement shall particularly identify the page

     and portion of the page of the document referenced. The document referred to shall have relevant

     portions highlighted or otherwise emphasized. The parties may extract and highlight the relevant

     portions of each referenced document, but they shall ensure that enough of a document is attached

     to put the matter in context. If a party determines that an entire deposition transcript should be

     submitted, the party should consider whether a miniscript would be preferable to a full-size

     transcript. If an entire miniscript is submitted, the index of terms appearing in the transcript must

     be included, if it exists. When multiple pages from a single document are submitted, the pages

     shall be grouped in a single exhibit. Concise statements of fact shall comply with paragraphs 4 and

     6 of this Order.

                        (f)   Word Limits for Concise Statement. The concise statement in support of or

     in opposition to a motion for summary judgment shall be no longer than 1,750 words. The text

     for each statement shall be 14-point and in Times New Roman or a similar typeface. Each

     statement must include a certification by counsel that the statement complies with the type and

     number limitations set forth above. The person who prepares the certification may rely on the

     word count of the word-processing system used to prepare the statement.

                        (g)   Affidavits and declarations. Affidavits or declarations setting forth facts

     and/or authenticating exhibits, as well as exhibits themselves, shall be attached only to the concise

     statement (i.e., not briefs).

                        (h)   Scope of Judicial Review. When resolving motions for summary judgment,

     the Court shall have no independent duty to search and consider any part of the record not

     otherwise referenced in the separate concise statements of the parties. Further, the Court shall have

     no independent duty to review exhibits in their entirety, but rather will review only those portions


                                                       17
     RLFI 22437553v.1
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 18 of 21 PageID #: 1586

  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 18 of 21 PagelD #: 1112




     of the exhibits specifically identified in the concise statements. Material facts set forth in the

     moving party's concise statement will be deemed admitted unless controverted by a separate

     concise statement of the opposing party.

              14.       Applications by Motion. Except as otherwise specified herein, any application to

     the Court shall be by written motion filed with the Clerk. Any non-dispositive motion should

     contain the statement required by Local Rule 7 .1.1.

              15.       Pretrial Conference. On June 3, 2021, the Court will hold a Rule 16(e) final

     pretrial conference in court with counsel beginning at 4:00 p.m. The parties shall file a joint

     proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5:00 p.m. on the

     third business day before the date of the final pretrial conference. Unless otherwise ordered by the

     Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the

     preparation of the proposed joint final pretrial order. The joint pretrial order shall comply with

     paragraphs 4 and 6 of this Order.

              16.       Motions in Limine. Motions in limine shall not be separately filed. All in limine

     requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall be

     limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

     request and any response shall contain the authorities relied upon; each in limine request may be

     supported by a maximum of three (3) pages of argument and may be opposed by a maximum of

     three (3) pages of argument, and the party making the in limine request may add a maximum of

     one (1) additional page in reply in support of its request. If more than one party is supporting or

     opposing an in limine request, such support or opposition shall be combined in a single three (3)

     page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered

     by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise


                                                        18
     RLFI 22437553v.l
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 19 of 21 PageID #: 1587
   Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 19 of 21 PagelD #: 1113




     permitted by the Court. Motions in limine shall comply with paragraphs 4 and 6 of this Order.

              17.       Compendium of Cases. A party may submit with any briefing two courtesy copies

     of a compendium of the selected authorities on which the party would like the Court to focus. The

     parties should not include in the compendium authorities for general principles or uncontested

     points of law (e.g., the standards for summary judgment or claim construction). An authority that

     is cited only once by a party generally should not be included in the compendium. An authority

     already provided to the Court by another party should not be included in the compendium.

     Compendiums of cases shall not be filed electronically with the Court, but a notice of service of a

     compendium of cases shall be filed electronically with the Court. Compendiums shall comply with

     paragraph 6 of this Order.

              18.       Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

     tried to a jury, pursuant to Local Rules 47 and 51 the parties should file joint (i) proposed voir

     dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms no

     later than 5:00 p.m. three (3) full business days before the final pretrial conference. The parties

     shall submit simultaneously with filing each of the foregoing four documents in Word format to

     cfc_ civil@ded.uscourts.gov.

              19.       Trial. This matter is scheduled for a 7 day jury trial beginning at 9:30 a.m. on

     June 14, 2021, with the subsequent trial days beginning at 9:00 a.m.         Until the case is submitted

     to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial will be timed,

     as counsel will be allocated a total number of hours in which to present their respective cases.

              20.       Service by E-Mail. The parties consent to service by e-mail, in accordance with

     Rule 5(b)(2)(E) of the Federal Rules of Civil Procedure. The parties agree that service on any party

     by e-mail shall be made on both Delaware and Lead counsel for that party.


                                                        19
     RLFI 22437553v.l
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 20 of 21 PageID #: 1588
  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 20 of 21 PagelD #: 1114




                                         20
     RLFI 22437553v.l
Case 1:19-cv-00862-CFC-SRF Document 32 Filed 11/14/19 Page 21 of 21 PageID #: 1589

  Case 1:19-cv-00862-CFC-SRF Document 29 Filed 11/12/19 Page 21 of 21 PagelD #: 1115




      Rule 26(a)(l) and Paragraph 3 Default Standard Initial       Within five (5) days of the
      Disclosures                                                  date of this Order

      Parties submit proposed ESI Order                            December 5, 2019

      Parties submit proposed Protective Order                     December 5, 2019

      Deadline to Amend or Supplement the Pleadings and to Join
      Additional Parties                                           24, 2020, ~ ~~
                                                                   D8:fendttnt' s Pesition?'March
                                                                   6,2020

      Parties Exchange Proposed Claim Terms to be Construed        February 21, 2020

      Joint Claim Chart Filed with Court                           February 28, 2020

      Plaintiff's Opening CC Brief Served                          March 20, 2020

      Defendant's Answering CC Brief Served                        April 15, 2020

      Plaintiff's Reply CC Brief Served                            May 1, 2020

      Defendant's Sur-Reply CC Brief Served                        May 15, 2020

      Joint Claim Construction Brief Filed                         May 21, 2020

      Deadline for Substantial Completion of Document Production   May 22, 2020

      Completion of Fact Discovery                                 September 18, 2020

      Claim Construction Hearing                                   June 30, 2020, ~:..DD_ ~.m.
      Opening Expert Reports                                       October 2, 2020

      Rebuttal Expert Reports                                      November 6, 2020

      Reply Expert Reports                                         December 9, 2020

      Close of Expert Discovery                                    January 22, 2021

      Case Dispositive Motions                                     February 5, 2021

      Submission of Joint Proposed Pretrial Order                  May 27, 2021, 5:00 p.m.

      Pretrial Conference                                          June 3, 2021, 4:00 p.m.

      Trial Begins (7 days)                                        June 14, 2021, 9:30 a.m.




                                                    21
     RLFI 22437553v.l
